Citation Nr: 0907637	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  98-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of spinal fusion of L4-S1, with pathology between 
L4 and L5, and radiculopathy of the right lumbosacral plexus, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 1959 to 
December 1959, with subsequent service in the National Guard.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in New York, New York (RO).


FINDINGS OF FACT

1.  Prior to September 26, 2002, the Veteran's postoperative 
residuals of spinal fusion were manifested by pronounced 
intervertebral disc syndrome with persistent symptoms, to 
include characteristic pain, absent ankle jerk, with 
neurological findings to include bilateral lower extremity 
radicular pain.

2.  From September 26, 2002, to September 25, 2003, the 
Veteran's postoperative residuals of spinal fusion were 
manifested by incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

3.  Beginning September 26, 2003, the Veteran's postoperative 
residuals of spinal fusion are manifested by less than 
complete anklyosis of the entire spine, and functional loss 
not exceeding that contemplated by the currently assigned 
evaluation. 


CONCLUSION OF LAW

The criteria for an increased evaluation for postoperative 
residuals of spinal fusion of L4-S1, with pathology between 
L4 and L5, and radiculopathy of the right lumbosacral plexus, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for an increased 
evaluation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters 
dated in December 2002, March 2004, May 2005, and February 
2007 satisfied the duty to notify provisions with respect to 
the claim for an increased evaluation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although these letters were 
dated subsequent to the September 1997 initial adjudication 
of the Veteran's claim, the initial adjudication occurred 
prior to enactment of the pertinent statutory and regulatory 
provisions in 2000.  Moreover, over the course of the 
Veteran's appeal period, these notifications were followed by 
readjudication in supplemental statements of the case dated 
in July 2003, February 2004, January 2006, September 2007 and 
October 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in February 2007 and October 2008 letters.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran's December 1991 Social Security Administration 
disability determination, and the medical records considered 
in making that decision, were obtained in May 2000.  
38 C.F.R. § 3.159 (c) (2).  The Veteran was also accorded VA 
examinations in September 1997, February 1999, May 2005, June 
2007, and September 2008.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486.   

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 508 
(2007).

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 
3.951(b) (2008).  Because there is no evidence of fraud in 
this case, and the service-connected disability on appeal has 
been continuously evaluated at 60 percent since January 21, 
1974, it is protected at that level from any decrease.  Id.

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the Veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
Veteran for the Board to apply the regulatory revisions of 
September 23, 2002 and September 26, 2003 in the adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to September 23, 2002, the maximum 60 percent 
evaluation under Diagnostic Code 5293 contemplated pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  As the currently assigned 60 
percent evaluation is the maximum schedular evaluation 
available under Diagnostic Code 5293, an evaluation greater 
than 60 percent for the Veteran's spine disorder is not 
warranted.

Other potentially applicable spine diagnostic codes for this 
time period have also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, Diagnostic 
Codes 5287, 5288, 5289, 5290, 5291, 5292, 5294, and 5295 do 
not provide a schedular evaluation greater than 60 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5288, 5289, 
5290, 5291, 5292, 5294, 5295 (2002).  Moreover, there is no 
evidence that the Veteran has residuals of a fractured 
vertebra with cord involvement that makes him bedridden or 
requires long leg braces, or that he had bony fixation 
(anklyosis) of the entire spine.  Thus, an evaluation greater 
than 60 percent under Diagnostic Codes 5285 and 5286 is also 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2002).  

Effective September 23, 2002, the diagnostic code for 
intervertebral disc syndrome was revised to rate the syndrome 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining, under 38 C.F.R. § 4.25 
(2003), separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  Chronic orthopedic and neurologic 
manifestations meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, orthopedic disabilities were 
evaluated using criteria for the most appropriate orthopedic 
diagnostic code or codes and neurologic disabilities were 
evaluated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).

As noted above, the Veteran's spine disorder is evaluated as 
60 percent disabling.  To that end, the maximum evaluation 
available under the revised regulations for intervertebral 
disc syndrome, with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months, is 60 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Moreover, combining chronic orthopedic and neurological 
manifestations does not provide for a higher evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  Even if the 
Veteran's lumbar spine fusion could be taken as favorable 
anklyosis of the lumbar spine, meriting a 40 percent 
evaluation under Diagnostic Code 5289, there is no 
objectively documented evidence of peripheral neuropathy or 
other neurological manifestations during this period, related 
by a medical professional to the Veteran's spine disorder, 
that would provide greater than a combined 60 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003); see also 38 C.F.R. § 4.25.  

Effective September 26, 2003, the criteria for rating spine 
disorders was amended.  As a result, intervertebral disc 
syndrome is evaluated under either the criteria set forth for 
Diagnostic Code 5293, above, renumbered as Diagnostic Code 
5243 or under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  The maximum evaluation 
available under the revised regulations for intervertebral 
disc syndrome, with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months, is 60 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Rating Formula, the maximum 100 percent 
evaluation contemplates unfavorable anklyosis of the entire 
spine.  38 C.F.R. § 4.71a, General Rating Formula (2008).  
Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  
To that end, the evidence does not show that the Veteran's 
spine disorder is manifested by unfavorable anklyosis of the 
entire spine.  Thus, an evaluation greater than 60 percent is 
not warranted under the General Rating Formula, on and after 
September 26, 2003.  However, the provisions of Note (1) are 
also for consideration, as the Veteran also claims that 
separate evaluations are warranted for associated 
neurological abnormalities including peripheral neuropathy of 
the bilateral lower extremities, bladder impairment, and 
erectile dysfunction.  Service connection for peripheral 
neuropathy of the bilateral lower extremities was granted by 
a September 2007 rating decision, and a 10 percent evaluation 
assigned for each lower extremity, effective March 15, 2005.  
Moreover, the September 2008 VA examiner stated that it would 
require resorting to speculation to state that the Veteran's 
bladder impairment or erectile dysfunction was related to his 
service-connected spine disorder.  This, the examiner 
concluded, was especially the case considering that both of 
these conditions were known complications of diabetes and 
cardiac disease, of which the Veteran had a long history and 
were not disorders for which service connection was in 
effect.  Although the Veteran asserted during the May 2005 VA 
spine examination that both his bladder impairment and 
erectile dysfunction resulted from his service-connected 
spine disorder, he is not competent to opine as to the 
etiologies of his medical conditions, as he does not have the 
medical training and expertise to do so.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Other Considerations

The evidence of record does not show that the Veteran's spine 
disorder causes a level of functional loss greater than that 
already contemplated by the assigned evaluation during the 
periods discussed above.  38 C.F.R. §§ 4.40, 4.45 (2008); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has clearly 
established that DeLuca is applicable to the functional 
equivalent of limitation of motion.  However, a 60 percent 
evaluation is assigned for the Veteran's spine disorder under 
the criteria for intervertebral disc syndrome, and there is 
no higher evaluation under the General Rating Formula that 
would be available based on limitation of motion of the 
spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  The 
evidence of record demonstrates that the Veteran's primary 
functional impairment is due to pain, but that he also 
experiences fatigue and weakness, as noted during the 
February 2008 VA neurological disorders examination.  
However, while those symptoms documented in the record are 
duly recognized, the evidence does not reflect functional 
loss beyond that contemplated in the currently assigned 
evaluation, which is the maximum schedular evaluation for 
each revision of the pertinent rating criteria.  Accordingly, 
an evaluation greater than the 60 percent evaluation 
currently assigned, on the basis of functional loss, is not 
warranted.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's spine disability picture 
is not so unusual or exceptional in nature as to render the 
60 percent rating inadequate.  The Veteran's spine disorder 
is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
the criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  In 
May 2005, when questioned about any incapacitating episodes 
experienced in the last 12 months, the Veteran stated 
experienced none.  Alternatively, orthopedic manifestations 
of the Veteran's spine disorder are evaluated under the 
General Rating Formula.  Range of motion studies showed 
active flexion to 30 degrees and passive flexion to 40 
degrees.  Extension was to 0 degrees, and lateral rotation 
was to 15 degrees, bilaterally.  Under the General Rating 
Formula, a 50 percent evaluation for the orthopedic 
manifestations of the Veteran's service-connected spine 
disorder requires unfavorable ankylosis of the entire 
thoracolumbar spine, with or without pain.  For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (5).  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the Veteran's symptoms are adequately 
contemplated by the 60 percent disability rating for his 
service-connected spine disorder.  

A rating in excess thereof is provided for certain 
manifestations of the service-connected spine disorder but 
the medical evidence reflects that those manifestations are 
not present in this case.  The criteria for a 60 percent 
rating reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.71a.

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the Veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.


As the evidence of record does not show that a higher 
evaluation is warranted under any criteria, the preponderance 
of the evidence is against the Veteran's claim for an 
increased evaluation.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for postoperative residuals of spinal 
fusion of L4-S1, with pathology between L4 and L5, and 
radiculopathy of the right lumbosacral plexus, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


